UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7958



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTONE HENRY POINDEXTER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James C. Cacheris, Senior
District Judge. (CR-97-79; CA-02-747-3)


Submitted:   May 11, 2005                   Decided:    May 23, 2005


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antone Henry Poindexter, Appellant Pro Se. Paul Joseph McNulty,
United States Attorney, Stephen Wiley Miller, OFFICE OF THE UNITED
STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Antone Henry Poindexter, a federal prisoner, seeks to

appeal the district court’s orders denying relief on his motion

filed under 28 U.S.C. § 2255 (2000).         The orders are not appealable

unless   a   circuit     justice   or   judge     issues   a     certificate   of

appealability.     28 U.S.C. § 2253(c)(1) (2000).               A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional     claims    is    debatable      or    wrong    and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).              We have independently

reviewed the record and conclude that Poindexter has not made the

requisite     showing.      Accordingly,     we    deny    a     certificate   of

appealability and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                       DISMISSED




                                    - 2 -